Case 2:18-cv-07347-JLS-JC Document 116 Filed 01/14/21 Page 1 of 1 Page ID #:3182




                          UNITED STATES COURT OF APPEALS                     FILED
                                 FOR THE NINTH CIRCUIT                        JAN 14 2021
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
 CITY OF LOS ANGELES,                              No.    20-55926

                      Plaintiff-Appellee,          D.C. No. 2:18-cv-07347-JLS-JC
                                                   Central District of California,
   v.                                              Los Angeles

 JEFFREY A. ROSEN, Acting Attorney                 ORDER
 General; et al.,

                      Defendants-Appellants.

         The appellants’ unopposed motion (Docket Entry No. 12) for voluntary

 dismissal is granted. This appeal is dismissed. Fed. R. App. P. 42(b).

         A copy of this order sent to the district court shall act as and for the mandate

 of this court.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Terri Haugen
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




 tah/1.11.21/Pro Mo
